Citation Nr: 1410548	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-41 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss rated as noncompensable prior to November 23, 2011, and rated at 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to August 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for hearing loss and assigned an initial noncompensable evaluation effective January 26, 2010.

In a December 2011 rating decision the RO granted a rating of 10 percent effective November 23, 2011.  As less than the maximum available benefit for a schedular rating was awarded, the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected hearing loss disability.  He contends that a 20 percent disability rating is warranted.  See, the Veteran's Appellate Brief dated in January 2014.

In support of his claim the Veteran has submitted an October 2010 audiology report from Dr. Morris, a private audiologist.  Further clarification is needed as to this private audiology report.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995); see also Savage v. Shinseki, 24 Vet. App. 259 (2011) (holding that it was error for Board to refuse to consider private audiological examinations submitted by claimant on the ground that they were unclear, without seeking clarification from the examiners or explaining why such explanation was not needed).

This audiology report includes speech discrimination findings, but there is no indication that the Maryland CNC test was employed.  For VA rating purposes, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.485(a).  On remand, the RO is to request that Dr. Morris indicate whether the individual who conducted the examination is a state-licensed audiologist and whether the Maryland CNC test was used.  

The October 2010 report also includes a graphical representation of the Veteran's hearing impairment.  The Board as the finder of fact may interpret the evidence presented when the provided graphical representation is sufficiently clear to permit the proper interpretation.  While the graphical representation provided appears to allow for interpretation of the decibel measurements, since clarification is needed for the speech discrimination findings, Dr. Morris should also be asked to provide the audiometric results in a numerical report, as opposed to the graphed report.  

Additionally, since the last VA examination for evaluative purposes was conducted in November 2011 and the case is being remanded for additional development, another more contemporaneous VA examination is needed. 

Finally, on remand the Veteran should be given an opportunity to identify any other healthcare provider who has treated him for hearing loss.  All outstanding records that are identified are to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare providers who have treated him for his service-connected hearing loss.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained.  If any of these records cannot be obtained after reasonable efforts have been made, the Veteran must be notified and allowed an opportunity to provide the records.

2.  Contact Dr. Morris at Kentucky Audiology, and ask her to indicate: (i) whether the Maryland CNC word list was used during audiological testing completed in October 2010; and (ii) whether this evaluation was performed by a state-licensed audiologist.  

Dr. Morris is also asked to provide the October 2010 audiometric examination results in a numerical report, as opposed to a graphed report.

3.  Thereafter, schedule the Veteran for a VA audiological examination to determine the extent of his bilateral hearing loss.  The entire claims file (both the paper file and any relevant electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examination must include pure tone thresholds (in decibels) and Maryland CNC testing.  Based upon the examination findings, the claims file review, and the Veteran's own contentions, the examiner must address the functional effects of bilateral hearing loss on daily life and social and occupational functioning.  All opinions must be supported by a complete rationale.

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and afforded the appropriate time period to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

